Citation Nr: 1517879	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-19 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for arthritis of multiple joints, to include bilateral knees, hips, ankles, shoulders and elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 with the United Stated Coast Guard.  He also served with the Army National Guard and was discharged in March 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, and a March 2006 rating decision issued by the Baltimore RO, which, in pertinent part, denied entitlement to the claimed benefits.  Jurisdiction is with the Baltimore RO.

The claim was remanded by the Board in April 2011 and August 2013.  Although service connection for arthritis of the wrists was initially part of this appeal, service connection for osteoarthritis of the left wrist and traumatic arthritis of the right wrist was granted in a June 2012 rating decision.  This represents a full grant of benefits as to the wrists.  

The Veteran provided testimony before the undersigned at a VA Central Office hearing in September 2010.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded for further development. 

In April 2011 and August 2013, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development-including verifying the Veteran's periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  As discussed in more detail below, the AOJ did not substantially complete the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must be returned to the AOJ for further development. 

Although the Veteran's National Guard medical records were received, there is no indication that the dates of ACDUTRA and INACDUTRA were verified by the AOJ.  Rather, the service dates have only been verified through other sources, namely the Army National Guard Retirement Points History Statement prepared in 2002, which does not include up to the Veteran's separation from the National Guard in 2004.  Moreover, while the AOJ sent the Veteran a letter in November 2013 that asked for his assistance in identifying his periods of ACDUTRA and INACDUTRA, the letter was returned undelivered in February 2014.  Notably, other notices letters were also returned undelivered, including the most recent supplemental statement of the case (SSOC).  It does not appear to the Board that the Veteran was notified that the AOJ was unable to verify his periods of ACDUTRA and INACDUTRA in the National Guard, or was he given the opportunity to provide assistance in identifying those periods.  On remand, another notice letter should be sent to the Veteran to ask for his assistance in identifying those periods of ACDUTRA and INACDUTRA in the National Guard. 

Also, a review of the electronic records reflects that the AOJ successfully contacted the Defense Finance and Accounting Services (DFAS) for the Veteran's Leave and Earning Statements.  It appears that seven (7) of these documents were sent to the AOJ, as reflected by emailed correspondences received in January 2015; however, those actual documents have not been uploaded to the Veteran's electronic claims folder.  See the four email correspondences dated in January 2015.  On remand, attempts should be made to locate those documents and upload them to the Veteran's electronic claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate venues, to verify the dates of the Veteran's active service, to include any service as an activated member of the Army National Guard or any period of active duty for training.  Some of the Veteran's active duty service has already been verified through documents received from the District of Columbia Adjutant General's Offices.

2. Locate the documents that reflect the Veteran's Leave and Earning Statements for his National Guard service created by Defense Finance and Accounting Services (DFAS) and associate them with the claims folder. 

3. Contact the Veteran and his representative, confirm the Veteran's current mailing address, and then seek the Veteran's assistance in identifying his periods of ACDUTRA and INACDUTRA in the National Guard. 

4. Then, prepare a memorandum for the claims file which identifies, to the extent possible, all periods of National Guard service which may be qualifying for service connection purposes, whether ACDUTRA or INACDUTRA.

5.  After the memorandum has been prepared, arrange for the Veteran's claims folder to be reviewed by the October 2013 VA examiner, or an appropriate specialist, if no longer available, in order to provide an addendum medical statement.  The VA examiner must review the claims file, including the memorandum of the lists of the Veteran's active duty, ACDUTRA, and INACDUTRA, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed joint disability-to specifically include arthritis of the bilateral hips, knees, ankles, shoulders, and elbow-was caused by an injury incurred during a period of active service or ACDUTRA, or due to an injury sustained during a period of inactive duty training. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

6. After the above is complete, and any other developed deemed necessary, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




